    Case 1:18-cv-01129-EGS Document 26-1 Filed 01/25/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                      )
 INSTITUTE AT COLUMBIA                       )
 UNIVERSITY, et al.                          )
                                             )
        Plaintiffs,                          )    Civil Action No. 18-1129 (EGS)
                                             )
                v.                           )
                                             )
 DEPARTMENT OF DEFENSE, et al.               )
                                             )
        Defendants.                          )


                                [PROPOSED] ORDER

       In consideration of the Joint Motion for Extension of Time to File Status Report, it

is HEREBY ORDERED that the Motion is GRANTED.

       It is FURTHER ORDERED that the parties shall file a Joint Status Report no later

than February 11, 2019.



Dated: ____________, 2019
                                                 UNITED STATES DISTRICT JUDGE
